59 F.3d 167NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Michael Wayne MONTGOMERY, Plaintiff--Appellant,v.Laurie BESSINGER, Warden/Head Administrator, KirklandCorrectional Institution;  Nurse Stanley, Maximum SecurityUnit, Kirkland Correctional Institution;  Lieutenant Davis,2nd Shift Supervisor at M.S.U., Kirkland CorrectionalInstitution;  Doctor Neal, Physician, Kirkland CorrectionalInstitution;  Parker Evatt, Commissioner, S.C. Department ofCorrections;  B. Rutherford, OFC, Kirkland CorrectionalInstitution, M.S.U.;  Dwayne Walker, OFC, KirklandCorrectional Institution, M.S.U.;  Vaughn Jackson, Captain,Security Staff at Kirkland Correctional Institution;Lieutenant Martin;  B. Lymore, Sergeant, KirklandCorrectional, M.S.U., Defendants--Appellees.
No. 94-7506.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 31, 1995.Decided:  June 27, 1995.

Michael Wayne Montgomery, Appellant Pro Se.  William Henry Davidson, II, Elizabeth Krawcheck Rodgers, Andrew Frederick Lindemann, ELLIS, LAWHORNE, DAVIDSON, SIMS, MORRISON & SOJOURNER, P.A., Columbia, SC, for Appellees.
D.Md.
AFFIRMED.
Before HALL, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from a district court order affirming various pretrial orders of the magistrate judge.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.